Title: General Orders, 15 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 15th 1775
Parole, Pittsburgh.Countersign, Ulster.


Col. John Mansfield of the 19th Regt of foot, tried at a General Court Martial, whereof Brigdr Genl Green was president, for “remissness and backwardness in the execution of his duty, at the late engagement on Bunkers-hill”; The Court found the Prisoner guilty of the Charge and of a breach of the 49th Article of the rules and regulations of the Massachusetts Army and therefore sentence him to be cashiered and render’d unfit to serve in the Continental Army. The General approves the sentence and directs it to take place immediately.
Moses Pickett, Soldier in Capt. Merrits Company, Col. Glovers regiment, tried at a General Court Martial for “Disobedience of orders, and damning his Officers,” is found guilty, and sentenced to receive thirty Lashes upon his bare back, and afterwards drum’d out of the regiment—The General orders the punishment to be inflicted at the head of the regiment, to morrow morning at troop beating.
As Col. Frys Brigade is to be mustered to morrow Morning, Genl Heath’s brigade will furnish the Guards in, and about Cambridge, for to morrow.
